DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (2-10 by dependency) and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11 what “can be inserted” or “can be actuated” is not required, claiming that which is not required renders the claim indefinite. 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Paugh (US 5,299,437) in view of Maynard et al. (US 6,094,950).  

Regarding claim 1; Paugh discloses A lock for a double pane door mounted to a door frame, comprising: 
a main body(84; Paugh) having a front face and an opposite rear face, the main body having, the main body further having a pair of extensions (70 (two); Paugh.); projecting from the rear face of the main body; and a bracket (52; Paugh) adapted to be mounted to a rail (44; Paugh) of the door frame at a junction between panes of the double pane door (Fig.1, 28(two) Paugh), the bracket forming a pair of recesses (within 52 (two elements); Paugh) configured for receiving the pair of extensions between the bracket and the rail of the door frame when the main body is positioned for locking the door. Paugh also discloses a key and its use additionally the lock can be fitted to lock right or left hand opening doors.

Maynard et al.  teaches a lock body including a cylinder (58; Maynard et al.) operatively connected to a bolt (90; Maynard et al.); a bore (84; Maynard et al.) adapted for receiving the cylinder of the lock body mounted on the rear face of the main body so that a key (88; Maynard et al.) can be inserted in the cylinder from a front of the main body; an opening (42; Maynard et al.)  adapted for receiving the bolt when the bolt is placed in a locking position by action of the cylinder for the purpose of securing doors to a refrigerated cabinet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paugh with : a lock body including a cylinder operatively connected to a bolt; a bore adapted for receiving the cylinder of the lock body mounted on the rear face of the main body so that a key can be inserted in the cylinder from a front of the main body; an opening adapted for receiving the bolt when the bolt is placed in a locking position by action of the cylinder as taught by Maynard et al. for the expected benefit of further securing a door from unauthorized entry.  

Regarding claim 2, the combination makes obvious The lock of claim 1, wherein the bracket has a flattened-M cross- section (Fig.3; Paugh), the recesses being formed 

Regarding claim 3, the combination makes obvious The lock of claim 2, wherein aperture (through hole Fig. 9; Paugh.) are formed in the central lowered section and in additional lowered sections at opposite ends of the bracket, the apertures being adapted for receiving fastener for mounting the bracket to the door frame.
Paugh discloses the claimed invention except for multiple apertures and  corresponding fasteners.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify any number of fasteners required, since mere duplication of the essential working parts of a device involves only routine skill in the art as shown by Maynard et al Fig.1, fasteners 32).

Regarding claim 4, the combination makes obvious The lock of claim 1, wherein a thickness of the bracket (Fig. 5; Paugh) is configured to allow opening of the door when the lock body and the main body are removed from the door frame.

Regarding claim 5, the combination makes obvious The lock of claim 1, wherein the opening adapted for receiving the bolt (40; Fig. 1; Maynard et al.) is in a forward projecting section of the bracket.

Regarding claim 6, the combination makes obvious The lock of claim 1, wherein each of the main body and the bracket is symmetrical about a central axis defined by the cylinder (Fig.2; Maynard et al.), so that one of the pair of extensions and one of the pair of recesses are on each side of the cylinder.

Regarding claim 7, the combination makes obvious The lock of claim 1, wherein the bracket is adapted to be mounted on a lower rail of the door frame.
The combination discloses the claimed invention except for lower rail location. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify lower rail location, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 8, the combination makes obvious The lock of claim 1, wherein the bracket is adapted to be mounted on an upper rail(Fig.1; Paugh) of the door frame.

Regarding claim 9, the combination makes obvious The lock of claim 1, further comprising a pair of screws (Fig.2; Paugh), the lock body having a pair of through apertures adapted for insertion of the screws, the main body having a pair of apertures matching the apertures of the lock body and adapted for receiving extremities of the screws.

Claim 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Paugh (US 5,299,437) in view of Maynard et al. (US 6,094,950).  

Regarding claim 10, the combination makes obvious The lock of claim 1, further comprising the lock body (Fig. 6,8, body surrounding 82; Paugh), being adapted to be placed in contact with edges of the panes when the lock is in a locked position on the door frame (Fig.4; Paugh).
Paugh does not disclose: a cover for the lock body the cover covering a top side, lateral sides, and a rear face of the lock body, a rear face of the cover
Maynard et al. teaches a cover (44; Maynard et al.) for the lock body for the purpose of locates against the outer surface (51; Maynard et al.) of the swing door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paugh with a cover for the lock body the cover covering a top side, lateral sides, and a rear face of the lock body, a rear face of the cover as taught by Maynard et al. for the expected benefit of providing additional security by excluding access to the lock body.  

    PNG
    media_image1.png
    307
    505
    media_image1.png
    Greyscale

Figure taken from Maynard et al. (US 6,094,950)


Claim 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maynard et al. (US 6,094,950)  in view of Paugh (US 5,299,437).  

Regarding claim 11. Paugh discloses A lock, comprising: 
a cylinder (78 Fig.2; Maynard et al.) operatively connected to a bolt (90, Fig.2; Maynard et al.)  ; 
a main body (84 Fig.2; Maynard et al.) having a bore adapted for receiving the cylinder so that the cylinder can be actuated from a front of the main body, the main body further having a pair of extensions projecting from a rear of the main body; and 
a bracket (36; Maynard et al.) adapted to be mounted to a frame (22, 24; Maynard et al.), the bracket forming recess configured for receiving extension between the bracket and the frame, the bracket further having an opening (42 Fig.2; Maynard et al.) adapted for receiving the bolt when the bolt is placed in a locking position by action of the cylinder.
Maynard et al. does not disclose: a pair of extensions and pair of recesses.
Paugh teaches a pair of extensions and a pair of recesses for the purpose of engagement and locking of doors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Maynard et al. with pair of extensions and pair of recesses as taught by Paugh for the expected benefit of forming the locking interaction with doors.  

Claim 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Paugh (US 5,299,437) in view of Stromquist et al. (US 4,671,582).  

Regarding claim 12; Paugh discloses A lockable refrigerator door system, comprising: 
a door frame (44; Paugh.) comprising four frame sections assembled to form a rectangular opening (24; Paugh) , the four frame sections comprising left and right vertical rails, 
an upper horizontal rail (Fig.1, shown mounted upper; Paugh) and a lower horizontal rail; 
a double pane door (26; Paugh), and the lock for double pane door of claim 1, wherein the bracket is mounted to one of the upper and lower horizontal rails, substantially at a junction between the panes of the double pane door.
Paugh discloses one or more hinged doors, two right hand doors shown in Fig.1; Paugh the claimed invention except for one pane having hinges mounted to the left vertical rail, another pane having hinges mounted to the right vertical rail. Paugh incorporates by reference Stromquist et al. (US 4,671,582) which is explicitly showing a door and hinge arrangement with center lock using one lock to secure two doors in reduced cost as is old and well known in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange one pane having hinges mounted to the left vertical rail, an other pane having hinges mounted to the right vertical rail, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paugh with a double pane door, one pane having hinges mounted to the left vertical rail, an other pane having hinges mounted to the right vertical rail; and the lock for double pane door of claim 1, wherein the bracket is mounted to one of the upper and lower horizontal rails, substantially at a junction between the panes of the double pane door as taught by Stromquist et al. for the expected benefit of providing right and left hand opening doors allowing a single lock for two doors, reducing lock count, reducing cost and convenience of unlocking two doors with one lock.  


    PNG
    media_image2.png
    315
    457
    media_image2.png
    Greyscale

Figure taken from Stromquist et al. (US 4,671,582)


Claim 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Paugh (US 5,299,437).  

Regarding claim 13; Paugh discloses A lockable refrigerator door system, comprising: 
a door frame comprising: 
an upper horizontal rail, a lower horizontal rail, and a plurality of vertical rails connecting the upper and lower horizontal rails so that a rectangular opening is formed between each pair of adjacent vertical rails; 
a plurality of double pane doors (Fig.1; Paugh), each double pane door being mounted in a corresponding rectangular opening so that; and the lock for double pane door of claim 1 being mounted to one of the upper and lower horizontal rails, in each of the plurality of rectangular openings and substantially(taken broadly rather than indefinite) 
Paugh discloses the claimed invention except for one pane has hinges mounted to a vertical rail on a left side of the corresponding rectangular opening and an other pane has hinges mounted to a vertical rail on a right side of the corresponding rectangular opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange one pane has hinges mounted to a vertical rail on a left side of the corresponding rectangular opening and an other pane has hinges mounted to a vertical rail on a right side of the corresponding rectangular opening (fig. 13; Stromquist et al.), since it has been held that rearranging parts of an invention involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paugh with to arrange one pane has hinges mounted to a vertical rail on a left side of the corresponding rectangular opening and an other pane has hinges mounted to a vertical rail on a right side of the corresponding rectangular opening (fig. 13; Stromquist et al.) as taught by Stromquist et al. for the expected benefit of providing right and left hand opening doors allowing a single lock location for two doors, reducing lock count, reducing cost and convenience of unlocking two doors with one lock.  


Conclusion
as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675